DETAILED ACTION
This is in response to RCE dated 1/25/21.  Claims 1, 4-9, 12-17, and 20 have been examined.  Claims 2-3, 10-11, and 18-19 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2017/0163599) in view of Song (US 2010/0293284).

Regarding Claim 1 (Currently Amended),
A method for use by a source virtual tunnel endpoint (VTEP) for selecting a tunneling protocol for encapsulating packets, the method comprising: 
	
	receiving, at the source VTEP, an information set associated with a destination VTEP, the information set indicating a first one or more tunneling protocols supported by the destination VTEP [Shen: information set == different tunneling protocols (VXLAN, STT, Geneve, etc.); 0088; in different embodiments, the packet may be encapsulated using different tunneling protocols (e.g., VXLAN, STT, Geneve, etc.); 0079; the mapping may be connection-specific rather than MAC-specific, and the MFE uses the connection 5-tuple (source IP address, destination IP address, source transport port number, destination transport port number, and protocol) as the packet characteristics to map to a specific one of its VTEPs];

receiving a packet for transmission to the destination VTEP [Shen: 0070; the MFE will be able to use the mapping when sending future packets to the VM 355, either received at the MFE from the VM 305 or from other data compute nodes send logical network packets through tunnels to the appropriate VTEPs; 0134; packets sent to the data compute node will need to go to that specific MFE but packets sent to the remote bridged network can be sent to any MFE in the bridge cluster]; 

encapsulating the packet using a first tunneling protocol of the first one or more tunneling protocols … and transmitting the encapsulated packet to the destination VTEP [Shen: information set == different tunneling protocols (VXLAN, STT, Geneve, etc.); first tunneling protocol == particular tunneling protocol; 0078; the MFE (managed forwarding element) at this point has determined that the packet requires transmission via the overlay network, and has presumably identified both the type of tunneling protocol to use as well as the logical network context information to store in the encapsulation; 0079; the mapping may be connection-specific rather than MAC-specific, and the MFE uses the connection 5-tuple (source IP address, destination IP address, source transport port number, destination transport port number, and protocol) as the packet characteristics to map to a specific one of its VTEPs; 0083; the mapping may be connection-specific rather than MAC-specific, and the MFE uses the connection 5-tuple as the packet characteristics to map to a specific destination VTEP for the packet; 0084; this mapping information, in some embodiments, is configured at the MFE based on updates from a central controller (which may be passed to a local controller for the MFE, which in turn updates the MFE); 0086; having selected the source and destination tunnel endpoints, the process 900 encapsulates (at 950) the may depend on the particular tunneling protocol used (e.g., VXLAN, STT, Geneve, etc.); 0088; in different embodiments, the packet may be encapsulated using different tunneling protocols (e.g., VXLAN, STT, Geneve, etc.); 0009; 0030; the source MFE performs a similar selection process (e.g., hashing the destination address or connection 5-tuple) to select a tunnel endpoint in the bridge cluster group to which to send the packet], 
Note:
Connection 5-tuple includes transport protocol.  The selection of endpoint depends on a particular tunneling protocol used.

However, Shen does not teach the limitation determining, based on the information set, that the destination VTEP is not configured with a prioritized tunneling protocol.

POSITA would have considered Song’s selecting protocol for IP tunnel based on terminal-supported protocol and terminal-preferred protocol and would have incorporated that Shen’s selection of a particular tunnel protocol.
 
Song teaches: 
determining, based on the information set, that the destination VTEP is not configured with a prioritized tunneling protocol [Song: 0054; based on the terminal-supported mobility protocol information and terminal-preferred mobility protocol information (i.e., preference) received from step (S2) as well as protocol information supported by the second network node 300, the second network node 300 may determine (select) the mobility protocol to be used for an IP tunnel (S3); alternatively, based on the terminal-supported mobility protocol information which is received from step (S2), the second network node 300 may determine (select) the mobility protocol to be used for the IP tunnel]; 
Note:
A protocol selected based on only terminal-supported protocol is not terminal-preferred protocol (i.e. preference equates to priority).

encapsulating the packet using a first tunneling protocol of the first one or more tunneling protocols, based on the determination that the destination VTEP is not configured with the prioritized tunneling protocol [Song: 0054; alternatively, based on the terminal-supported mobility protocol information which is received from step (S2), the second network node 300 may determine (select) the mobility protocol to be used for the IP tunnel; 0057; after the IP tunnel has been setup in step (S4-1 or S4-2), data can be sent/received via the set IP tunnel (S5-1 or S5-2); 0072; determining (selecting) a mobility protocol for the IP tunnel setup based on the mobility protocol information received from the terminal and network-supported mobility protocol information, and of initiating the IP tunnel setup with the determined mobility protocol; in addition, the module notifies to the terminal the determined mobility protocol using a certain message (e.g., a notification message or IP tunnel session 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen and Song in order to reduce a burden of managing other IP tunnels [Song: 0058] and to enhance an efficiency of the network management and policy since the mobility protocol of the IP tunnel can be flexibly changed according to the conditions of the network and the terminal [Song: 0076].

Regarding Claim 4 (Currently Amended),
Shen teaches that as with the source VTEP, the selection of a destination VTEP may be based on a hash of the destination MAC address, or other factors such as the connection 5-tuple [Shen: 0085], where 5-tuple includes protocol [Shen: 0079].  

However, Shen does not teach an updated information set associated with the destination VTEP … indicating a second one or more tunneling protocols … includ[ing] prioritized tunneling protocol.

Song teaches:
receiving an updated information set associated with the destination VTEP, the updated information set indicating a second one or more tunneling protocols supported a list of its supported mobility protocol and/or preference) from the terminal 100; 0062; the terminal 100 may additionally transmit its supported mobility protocol list and/or preference information; 0063; the second network node 300 determines a mobility protocol by referring to (see Fig. 3; information network has) and the information sent by the terminal 100 (i.e., the mobility protocol list and/or preference)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen and Song in order to reduce a burden of managing other IP tunnels [Song: 0058] and to enhance an efficiency of the network management and policy since the mobility protocol of the IP tunnel can be flexibly changed according to the conditions of the network and the terminal [Song: 0076].

Regarding Claim 5 (Currently Amended),
Shen teaches that as with the source VTEP, the selection of a destination VTEP may be based on a hash of the destination MAC address, or other factors such as the connection 5-tuple [Shen: 0085], where 5-tuple includes protocol [Shen: 0079].  

However, Shen does not teach that the destination VTEP is configured with a first tunneling protocol is based on a set of prioritization instructions received from a controller.

Song teaches:
wherein determining whether the destination VTEP is not configured with the prioritized tunneling protocol is based on a set of prioritization instructions received from a controller [Song: prioritization instructions == supported mobility protocol list and preference information; 0054; alternatively, based on the terminal-supported mobility protocol information which is received from step (S2), the second network node 300 may determine (select) the mobility protocol to be used for the IP tunnel; 0072; a module which handles mobility protocol information received from the terminal (i.e., its supported mobility protocol list and preference information); the module is a device for selecting and managing the mobility protocol of the network, and performs a function of determining (selecting) a mobility protocol for the IP tunnel setup based on the mobility protocol information received from the terminal and network-supported mobility protocol information, and of initiating the IP tunnel setup with the determined mobility protocol; 0069; a controller configured to generate the supported mobility protocol list and/or preference information, and to transmit the generated information to the access system; 0053; in particular, the example in FIG. 3 shows a case in which the network side changes the mobility protocol based on its processing condition, operator's policy, and the like; 0047; the network includes a module capable of determining a mobility protocol based on a variety of information (e.g., terminal preference information, operator policy, etc.); the network includes a module capable of determining a mobility protocol change by a request of the terminal (or terminal user) based on the types of mobility tunnels that are currently setup].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen, Han, and Song in order to reduce a burden of managing other IP tunnels [Song: 0058].

Regarding Claim 6 (Currently Amended),
Shen teaches that as with the source VTEP, the selection of a destination VTEP may be based on a hash of the destination MAC address, or other factors such as the connection 5-tuple [Shen: 0085], where 5-tuple includes protocol [Shen: 0079].  

However, Shen-Han does not teach that a prioritization list indicating … the first protocol has a higher priority than the second protocol.

Song teaches:
wherein determining that the destination VTEP is not configured with the prioritized tunneling protocol further comprises: examining a prioritization list indicating priorities associated with a number of tunneling protocols including the first tunneling protocol and the prioritized tunneling protocol [Song: 0054; based on the terminal-supported mobility protocol information and terminal-preferred mobility protocol information (i.e., preference) received from step (S2) as well as protocol information supported by the second network node 300, the second network node 300 may determine (select) the mobility protocol to be used for an IP tunnel (S3); alternatively, based on the terminal-supported mobility protocol information which is received 

determining that the prioritized tunneling protocol has a higher priority than the first tunneling protocol [Song: prioritization instructions == supported mobility protocol list and preference information; priority == preference; 0047; the network (or network operator) includes a mechanism to process and provide terminal preference (i.e., information about the preferred protocol in which the terminal desires to use for connection; 0053; while the terminal 100 communicates with the second network node 300, it may additionally transmit information indicating which mobility protocol it prefers to use; such information is called `preference` as described above; 0072; a module which handles mobility protocol information received from the terminal (i.e., its supported mobility protocol list and preference information); the module is a device for selecting and managing the mobility protocol of the network, and performs a function of determining (selecting) a mobility protocol for the IP tunnel setup based on the mobility protocol information received from the terminal and network-supported mobility protocol information, and of initiating the IP tunnel setup with the determined mobility protocol; 0062; the terminal 100 may additionally transmit its supported mobility protocol list and/or preference information; 0069; a controller configured to generate the supported mobility protocol list and/or preference information, and to transmit the generated information to the access system].
Note:


It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen, Han, and Song in order to reduce a burden of managing other IP tunnels [Song: 0058].

Regarding Claim 7 (Currently Amended),
wherein the number of tunneling protocols includes a second tunneling protocol [Shen: 0088; in different embodiments, the packet may be encapsulated using different tunneling protocols (e.g., VXLAN, STT, Geneve, etc.)].

Regarding Claim 8 (Currently Amended),
Shen teaches that the MFE at this point has determined that the packet requires transmission via the overlay network, and has presumably identified both the type of tunneling protocol to use as well as the logical network context information to store in the encapsulation [Shen: 0078].

However, Shen does not teach that the destination VTEP is configured with a first tunneling protocol … based on a capability or type of a corresponding physical network interface card.

Song teaches:
capability of the terminal-supported mobility protocol with the network; 0047; the network includes a module capable of determining a mobility protocol based on a variety of information (e.g., terminal preference information, operator policy, etc.); the network includes a module capable of determining a mobility protocol change by a request of the terminal (or terminal user) based on the types of mobility tunnels that are currently setup; 0053; the terminal 100 may forward a certain message (e.g., so called `attach message request message` or `attach trigger message`) to the network (i.e., the second network node) by including its capability (i.e., its supported protocols and/or preferences) therein; 0054; alternatively, based on the terminal-supported mobility protocol information which is received from step (S2), the second network node 300 may determine (select) the mobility protocol to be used for the IP tunnel; 0060; the second network node 300 may additionally request terminal's capability information (e.g., a list of its supported mobility protocol and/or preference) from the terminal 100].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Shen, Han, and Song in order to reduce a burden of managing other IP tunnels [Song: 0058].

Regarding Claims 9 and 12-16, which recites a computer system having the same claim limitations as those in claims 1 and 4-8 above, the same rationale of rejection as presented in claims 1 and 4-8 is applicable.

Regarding Claims 17 and 20, which recites a computer system having the same claim limitations as those in claims 1 and 4 above, the same rationale of rejection as presented in claims 1 and 4 is applicable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468